[Cite as In re G.P., 2015-Ohio-4091.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                            :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
G.P.                                         :       Hon. William B. Hoffman, J.
                                             :       Hon. Sheila G. Farmer, J.
DELINQUENT CHILD                             :
                                             :
                                             :       Case No. 15-CA-23
                                             :
                                             :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Juvenile Division, Case No.
                                                     2014-DEL-00730



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 30, 2015




APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

LILLIAN R. SHUN                                      JOHN S. DILTS
38 South Park Street                                 28 South Park Street
Mansfield, OH 44902                                  Mansfield, OH 44902
Richland County, Case No. 15-CA-23                                                     2

Farmer, J.

       {¶1}   The Huron County Juvenile Court adjudicated appellee, G.P., delinquent

for having committed one count of gross sexual imposition in violation of R.C. 2907.05.

On December 1, 2014, finding that appellee was residing with his maternal

grandparents in Richland County, the Huron County court transferred the case to the

Richland County Juvenile Court for final disposition.

       {¶2}   A status conference was held on January 14, 2015 during which

appellee's parents acknowledged they were the minor's legal custodians and they

resided in Huron County, but appellee was residing with his maternal grandparents in

Richland County.

       {¶3}   A dispositional hearing was held on March 3, 2015. By judgment entry

filed same date, the trial court accepted the transfer from the Huron County Juvenile

Court, and committed appellee to the Ohio Department of Youth Services for an

indeterminate period of six months to age 21, suspended in lieu of community control

until age 21. Also on March 3, 2015, the trial court filed a supplemental judgment entry,

placing appellee in the temporary custody of his maternal grandmother who resided in

Richland County.

       {¶4}   Appellant, the state of Ohio, filed an appeal and this matter is now before

this court for consideration. Assignment of error is as follows:

                                             I

       {¶5}   "THE COURT COMMITTED ERROR WHEN IT ACCEPTED TRANSFER

OF G.P.'S CASE BECAUSE A JUVENILE CASE MAY ONLY BE TRANSFERRED TO

THE COUNTY OF THE CHILD'S RESIDENCE."
Richland County, Case No. 15-CA-23                                                       3


                                             I

       {¶6}   Appellant claims the trial court lacked jurisdiction to determine disposition

because appellee's parents are the minor's legal custodians and they reside in Huron

County and pursuant to R.C. 2151.06, a minor's residence is presumed to be the

residence of his/her parents. We disagree that the trial court lacked jurisdiction.

       {¶7}   Juv.R. 11 governs transfer to another county. Subsection (A) states the

following:



              If the child resides in a county of this state and the proceeding is

       commenced in a court of another county, that court, on its own motion or a

       motion of a party, may transfer the proceeding to the county of the child's

       residence upon the filing of the complaint or after the adjudicatory or

       dispositional hearing for such further proceeding as required. The court of

       the child's residence shall then proceed as if the original complaint had

       been filed in that court. Transfer may also be made if the residence of the

       child changes.



       {¶8}   After finding appellee delinquent for having committed one count of gross

sexual imposition in violation of R.C. 2907.05, the Huron County Juvenile Court

transferred the case to Richland County, finding the following in its judgment filed

December 1, 2014:
Richland County, Case No. 15-CA-23                                                     4


              Thereupon, the Court found that the minor child herein, [G.P.], is in

       the custody of maternal grandparents, Mr. and Mrs. Robson, and they

       reside at 1410 Paradise View Street, Mansfield, Ohio 44905.

              It appearing that the child in this case has a legal settlement in the

       County of Richland, State of Ohio; it is therefore ordered, adjudged and

       decreed that jurisdiction over said child be transferred to Richland County

       Juvenile Court.



       {¶9}   In its judgment entry filed March 3, 2015, the trial court accepted the

transfer and proceeded to disposition, ordering the following in part:



              The Court places the minor child, [G.P.], in the temporary custody

       of his grandmother, Kimberly Brown-Robson.         Address: 1410 Paradise

       View Street, Mansfield, Ohio 44905.         Phone: 419-631-6838.       DOB:

       08/21/1960. SSN:XXX-XX-6874. Referral is made to CSEA for support

       determination.



       {¶10} The trial court made this same order in a supplemental judgment entry

also filed on March 3, 2015.

       {¶11} A pre-disposition report for sex offender assessment was filed on

February 20, 2015 prior to the dispositional hearing and included the following under

"Child and Family History":
Richland County, Case No. 15-CA-23                                                      5


             [G.P.] is 14 year old male who is currently residing with his

      maternal grandmother and step-grandfather, Kimberly and Scott Robson.

      He went to live there in August '14 through grandparent power of attorney

      as a result of this offense.***The original plan is to allow [G.] to stay there

      one year through August '15. He sees his parents usually every weekend,

      either at his grandparents or occasionally at his own home if his sisters

      are gone.



      {¶12} During the status conference held on January 14, 2015, the following

discussion was held (T. at 7-9):



             THE COURT: Now, um as to both of you, Richard and Elizabeth,

      are you together? So you are married, you are together?

             ELIZABETH [P.] [MOTHER]: Yes.

             THE COURT: And are you the legal custodian of [G.]?

             ELIZABETH [P.]: We have custody.            My mom has Power of

      Attorney. He currently resides with my mother.

             THE COURT: Okay. So, so of course you folks are the uh parents.

      So by law you're, you're biological parents?

             ELIZABETH [P.]: Uh huh.

             THE COURT: So by law you are the legal custodian. So what is it,

      a grandparent affidavit? How do you have, how do you function? By what

      authority do you function? It was mentioned Power of - -.
Richland County, Case No. 15-CA-23                                                     6


             KIMBERLY ROBSON [GRANDMOTHER]: Power of Attorney.

      Yeah, we came up here to get it so he could go to school, or I could take

      him to the doctor.

             THE COURT: Do you have a copy of that?

             KIMBERLY ROBSON: Uh huh. Yes I do.

             THE COURT: I would like to see that. Because uh, Richard and

      Elizabeth, you live in - -?

             ELIZABETH [P.]: Willard.

             THE COURT: Willard, Huron County.

             ELIZABETH [P.]: Uh huh.

             THE COURT: But the grandparents here, um - -.

             ELIZABETH [P.]: Live in Richland.

             ***

             THE COURT: Mansfield.        So parents have uh legal custody by

      operation of law. And it looks like, do you have other little children in your

      home?

             ***

             THE COURT: Well I mean, is that why you had the transfer, - -

             RICHARD [P.]: Yes.

             ELIZABETH [P.]: Yes.

             THE COURT: - - to sort of get him away from those kids?

             ELIZABETH [P.]: Yes.

             THE COURT: And how long have you had [G.]?
Richland County, Case No. 15-CA-23                                                  7


             KIMBERLY ROBSON: I have had him since the incident in August.

             THE COURT: This August. And is it your hope and desire, all of

      you, that he will remain with you for the foreseeable future? Or what is,

      what is the - -?

             ELIZABETH [P.]: When he finishes counseling and gets the green

      light to come home our hope is that he is going to come home.

             THE COURT: Do you have any idea when that may be?

             ELIZABETH [P.]: Uh counseling is at least an eighteen month

      program.



      {¶13} Upon review, we find the trial court did not err in accepting jurisdiction

given the undisputed facts in the record.

      {¶14} The sole assignment of error is denied.
Richland County, Case No. 15-CA-23                                             8


      {¶15} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By, Farmer, J.

Gwin, P.J. and

Hoffman, J. concur.




SGF/sg 925